Citation Nr: 1702272	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right hand disability.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to April 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center.  Jurisdiction is currently held by the VA Regional Office (RO) in San Juan, Puerto Rico.

These matters were previously before the Board in April 2016.  At that time, the Board reopened and remanded the issue of entitlement to service connection for right hand disability.  The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right hand condition is not etiologically related to any incident of active military service.

2.  Manifestations of arthritis were not present in service.  


CONCLUSION OF LAW

1.  The Veteran's right hand condition was not incurred or aggravated by active service and did not manifest during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309(a) (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for right hand disability because he injured the hand during service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The  record establishes the first element of service connection: the existence of a present disability.  A January 2011 letter from a private physician described symptoms of right hand pain and stiffness. A January 2012 VA medical examiner diagnosed degenerative joint disease of the hands.  Thus, the first element of service connection has been met.

With regard to the second element of service connection, the Board also finds that the record establishes an in-service injury.  A February 1968 separation examination noted normal upper extremities; following this examination, however, the Veteran reported pain in his right hand after dropping a "heavy object" on it, as documented in an April 1968 service treatment record.  The second element of service connection has therefore been met.  

Turning to the third element of service connection, the Board finds the record does not establish a causal relationship between the Veteran's current disability and his in-service injury.  The April 1968 service treatment record documented the Veteran's complaint of pain after dropping a "heavy object" on it.  This record also noted that an examination revealed "no swelling or other sign of injury" and x-rays showed "no bony changes."  

Furthermore, the medical evidence following active duty service, though mixed, weighs against the claim.  Immediately following service, the Veteran filed a May 1968 disability claim that included an injury to his right hand.  A June 1968 VA medical examination documented the Veteran's report of "swelling on right hand, episodes of tenderness on the right middle and little finger (including the metacarpal)."  An August 1968 VA orthopedic examination found "no acute orthopedic condition" and reported no "objective evidence of clinical pathology or disability."  It noted full function, lack of deformity, and "good healthy callus formations" on the palmar surface.  An accompanying x-ray reported "Negative" results.   

The next medical evidence to address the Veteran's right hand condition is the January 2011 private physician letter, which described symptoms of right hand pain and stiffness.  The physician wrote that "it is more probable than not that [the Veteran's] right hand problems is [sic] service connected due to the incident while at service."  As rationale, the physician opined that "[t]rauma caused inflammatory changes with subsequent degenerative problems."  

VA has provided examinations that also address the causation of the Veteran's right hand condition.  The January 2012 VA examiner opined that the condition was not caused by or related to the Veteran's in-service injury; instead, the examiner classified the in-service right hand condition as acute and transitory.  The examiner cited the normal x-ray result and orthopedic evaluation in August 1968, as well as the lack of complaints regarding the right hand between 1968 and 2011.  

A June 2016 VA examiner listed two diagnoses: bilateral hands degenerative changes and right hand contusion.  This examiner linked the right hand contusion to service but asserted that it was an acute and transitory condition.  Regarding the current condition - degenerative changes of the right hand, including arthritis of any finger - the June 2016 examiner found it was less likely than not etiologically related to service.  The examiner supported this opinion by citing the lack of degenerative change diagnosis or symptoms in service or within one year of service.  The examiner stated that the degenerative changes were instead caused by aging.  

After considering the evidence, the Board gives greater weight to the January 2012 and June 2016 VA examination opinions than it does the opinion in the January 2011 private physician letter.  The private physician did not indicate that her opinion was based on sufficient relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (Vet. App. 2008).  The private physician did not reference any prior medical records or medical history beyond the injury.  In addition, the private physician was not relying on awareness of the Veteran's history based on long-term treatment: the Veteran reported at a May 2011 VA examination that he only saw this physician on one occasion.  In contrast, the VA examiners relied on and cited to the Veteran's medical history, including the 1968 VA examinations and the lack of complaint or treatment for more than 40 years after service.  Therefore, the Board finds the VA medical opinions are entitled to greater probative value and weigh against the Veteran's claim for service connection.

The Board notes that arthritis is a chronic disease under 38 C.F.R. § 3.309(a); this means subsequent manifestations of arthritis are service connected in cases where arthritis is shown in service.  38 C.F.R. § 3.303(b).  No showing of continuity is required in such cases.  Id.  To demonstrate chronic disease such as arthritis in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  The disease must manifest during service or within one year of separation.  38 C.F.R. § 3.307(b).  The service treatment records do not indicate any treatment for arthritis.  The June 2016 VA examiner found no in-service indications of arthritis or evidence of manifestation within one year of service.  Thus, service connection is not warranted for arthritis as a chronic disease because arthritis did not manifest in service.  Id.

In sum, although the June 1968 VA medical examination documented reports of swelling on right hand with episodes of tenderness on the right middle and little fingers, the medical evidence weighs against an etiological relationship between the Veteran's in-service injury and his current right hand condition, including the fingers.  Furthermore, there were no indications that arthritis manifested in service or within one year of service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).


Duties to Notify and Assist

VA met its statutory and regulatory duty to notify in a January 2011 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not identified any private treatment in the context of his claim for right hand condition.  

Additionally, the Veteran was provided VA examinations in January 2012 and June 2016 that included detailed medical opinions discussing the Veteran's pertinent medical history and prior examinations.  The Board notes that only a partial copy of a July 1968 VA psychiatric examination is available.  Although this examination does at times reference the Veteran's right hand, the omission does not unreasonably prejudice the Veteran because the partial page is part of a psychiatric examination and a contemporaneous examination - the August 1968 VA orthopedic examination -  specifically addresses the Veteran's right hand condition.

The Board also finds that VA has complied with the Board's April 2016 remand instructions.  In response to the remand, the AOJ sent a June 2016 letter requesting the Veteran identify or submit any additional medical treatment records.  VA then obtained the VA treatment records identified by the Veteran in his July 2016 response.  VA also provided an additional VA examination and opinion in June 2016 that complied with the remand instructions.  The case was thereafter readjudicated in an August 2016 supplemental statement of the case (SSOC).  Therefore, the Board finds that VA has complied with the April 2016 remand orders.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 


ORDER

Service connection for right hand fracture, to include arthritis of any finger, is denied.


REMAND

The Board finds that additional development is necessary with respect to the claim for entitlement to TDIU.  Although the Veteran does not meet the schedular percentage requirements for an award of TDIU under 38 C.F.R. § 4.16(a), a May 2011 VA medical examination noted that the Veteran's service-connected psychophysiological gastrointestinal reaction may limit the Veteran to a "more sedentary type of job" and most likely rules out jobs that may be "strenuous" or "require excessive force or walking."  This examination lists the Veteran's usual occupation as "electronic technician," though the Veteran retired in 2007.  A September 2011 VA medical examination does not address effects of the gastrointestinal condition on his usual occupation because he was not employed at that time, but it does state that the condition has a severe effect on chores, shopping, exercise, sports, recreation, traveling, feeding, and toileting.

Considering these records in light of the Board's duty to "fully and sympathetically develop the veteran's claim," the Board finds sufficient evidence to warrant extraschedular consideration by the Director of Compensation Service in accordance with 38 C.F.R. § 4.16 (b).  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (citation omitted).  The Board itself may not assign an extraschedular rating in the first instance. Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the issue of entitlement to a TDIU on an extraschedular basis to VA's Director, Compensation Services, per 38 C.F.R. § 4.16(b). 

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, issue an SSOC before returning the matter to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


